DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 06/02/2021.  Claims 6, 12-14, 21, 26, and 28 have been cancelled.  Claims 1, 5, 20, and 24 have been amended. Therefore, Claims 1-3, 5, 7-11, 15, 17-20, 24-25, and 27 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3, 11, 15, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612)

With respect to claim 1, Block discloses 
an automated queuing system (Fig. 1, col. 75: discloses a services cloud.)  comprising: 
a plurality of service provider computing devices located in at least two different service provider facilities (Fig. 1, col. 62:27-52, col. 75: discloses the service provider and the customer may be located in different cities. The computers of the services cloud may operate to have a plurality of remote tellers available on standby to which associated terminals messages and communications from automated banking machines can be routed.); 
at least one customer input device (Fig. 1, col. 62:27-52: discloses the customer can use a self-service transaction machine, i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.), wherein the customer input device is configured to prompt a customer to select from a plurality of services offered (col. 34:28-39: discloses the banking customer may select from a menu to “deposit checks”)  and to receive a customer service request from the customer (Fig. 3, col. 32: discloses an input is received from the banking customer about the types of transactions the banking customer wants to perform at the banking facility.);
at least one customer communication device located in the first service provider facility (Figs. 1 &19: discloses customer stations 282, 284, 286, 288), wherein the customer communication device is configured to facilitate communication between a 
a server (col. 67:8-25: discloses one or more servers) comprising a processing circuitry coupled to a memory and configured to execute computer-readable instructions stored in the memory, wherein the computer-readable instructions, when executed, cause the processing circuitry to: 
receive availability information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.), wherein the availability information comprises an indication as to whether the service providers are each idle or busy (col. 75:5-67: discloses the services cloud may operate to place a consumer on “hold” in a queue for a next available service provider when all of the service providers are busy.); 
generate at least one a first virtual queue (col. 23:51-67: discloses the banking customer may be placed in a virtual queue for a teller station.)
receive one or more images (col. 73:1-21: discloses capture images of the customer at the machine.), wherein at least one image includes an image of a face of a customer in the first service provider facility (col. 73:1-21: discloses these images may include the customer’s facial features.), from an image-capturing device in the first service provider facility (col. 73:1-21: discloses a camera connected to one or more 
receive a selection of one or more desired services from the customer input device (col. 32:28-35: discloses an input may be received from a banking customer that has entered the bank. The input may include the types of transactions the banking customer wants to perform.); 
receive an indication of whether the customer is willing to receive service virtually (col. 61-62:60-14: discloses the customer may push a help button so the customer may have a live or virtual teller assist them in any desired banking transaction.); 
determine a virtual queue of the first virtual queue at least one customer service provider that the customer should be assigned to based at least in part on the availability information associated with the plurality of service providers, the one or more services selected by the customer (cols. 32:28-42, col. 75:5-67: discloses the input received from the banking customer is analyzed to determine which resources for the requested transaction and which of the needed resources are then currently available. The banking customer may be placed in a virtual queue for a teller station.), and the indication of whether the customer is willing to receive service virtually (col. 61-62:60-14: discloses the help button initiated by the customer.); 
assign the customer at least one virtual queue position in the first virtual queue and the at least one customer service provider (col. 7:58-67: discloses a position may be reserved for a banking customer and may include the name of the banking customer and col 23:56-57: discloses the banking customer may be placed in a virtual queue for a teller station.);

in response to the customer reaching the front of the first virtual queue (col. 23:43-50: discloses the task queuing manager software may be operative in real time to look at the availability of the two banking resources required.  If it is discovered that the currency exchange terminal is not being used at the time, but all the teller stations were currently busy the customer would be directed to the currency exchange terminal to perform that banking transaction first): 
notify the customer of the assignment (col. 7:58-67: discloses the banking customer may be presented with a map or floor plan of the bank and an indication of how to proceed from the first location to the second location.), wherein if the assigned customer service provider is located in the second service provider facility (col. 62:32-33: discloses the service provider and the customer may be located in different cities.), the customer is assigned to a customer communication device located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility (col. 24:14-64: discloses directions are presented to the banking customer on resources which include devices connected in the banking network. col. 62:27-33: discloses instead of the service provider being a bank teller who is located in the same bank as the customer, the service provider is remotely located 
transmit information regarding the selected service (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates customer # 1 is interested in opening a checking account.), the location of the customer within the service environment (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates the customer was told to go to the waiting area.), and at least a portion of the at least one image including the image of the face of the customer to a service provider computing device (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates the banking customer looks like this “shows their picture”.  With the information a bank employee may go to the waiting area to greet a customer in a personal manner.);
Block does not explicitly disclose the following limitations.
However, Reuveni which is pertinent art to Block is related to queue management systems (abstract, ¶ 0001-0002, 0017)
generate at a second virtual queue (¶ 0039, 0047: discloses the site or system may support multiple queues and multiples services.), 
wherein the second virtual queue are related to two different types of services that are offered (¶ 0039, 0047: discloses multiple queues and multiple services, i.e., product sales, product repair, etc), and wherein the number of queues created correlates to the plurality of services offered (¶ 0039, 0047: discloses multiple queues may be used, i.e., one queue per doctor.); 

advance the first virtual queue based on the indication of service completion (¶ 0047: discloses as users are served by service providers who operate service provider terminals users advance in the queue).
As taught in Reuveni in at least ¶ 0001-0002, 0017, 0047, 0053 when managing one or more queues at an organization, typically the queues are virtual, in that users in the queue are not actually lined up.  The users are typically physically present at a site for a service, meeting, or other transaction, but need not be at the site the entire time they are in the queue. A service provider may use service provider terminal to interact with the queuing system to remove the customer from the relevant queue and as users are served by service providers who operate service provider terminals users advance in the queue.  As taught by Block in at least col. 23: 56-67 and col. 75:5-67, the customer may be placed in a virtual queue for a teller station. Thus, both references show the practice of generating virtual queues based on different service types and removing/advancing users a queue was well known in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the well-known steps of generating at least a second virtual queue, wherein the second virtual queue are related to two different types of services that are offered, wherein the number of queues created correlates to the plurality of services offered, receive an indication of service completion from a service provider device, and advance the first virtual queue based on 

With respect to claim 2, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, wherein the computer-readable instructions are further configured to cause the processing circuitry to:
identify the customer by comparing the at least one image including the image of the face of the customer to images included a customer database (col. 73:1-21: Block discloses the image data from the camera may be compared to data stored in one or more data stores to determine if it corresponds to the indicated customer.),
the customer database containing images of faces of one or more known customers (col. 73:1-21: Block discloses one or more data stores with images.); 
retrieve customer data in response to determining identity of the customer (cols. 21-22:52-3, col. 73:1-21: Block discloses the banking customer may be identified by sensing biometric data from a biometric input device such as iris scanner, retina scan. After a banking customer identity has been determined the terminal my operate to retrieve the banking customer account information); and 
transmit the customer data to the service provider computing device along with the customer's selected service (col. 73:39-46: Block discloses information at the remote teller workstation include amount of request, the accounts involved.) and the at least one image including the image of the face of the customer. (col. 73:39-46: Block discloses information at the remote teller workstation include results of facial recognition.)

With respect to claim 3, the combination of Block and Reuveni discloses the automated queuing system of Claim 2, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
display a prompt, requesting verification of the identity of the customer, on a customer input device (col. 22:4-54: Block discloses if the banking customer is not recognized and not verified, he may be prompted to provide inputs.); and 
transmit the customer data in response to receiving the verification of the identity of the customer. (col. 22:4-54: Block discloses the image is sent to a terminal of a banking employee to allow the banking employee to offer a more personal welcome greeting to the banking customer.)


With respect to claim 11, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
detect a predetermined customer gesture (col. 89:39-50: Block discloses gesture recognition software that my interpret human gestures.); and 
receive the at least one image based on detecting the predetermined customer gesture. (col. 12:4-18, col. 89:39-50: Block discloses a camera may be used to capture images of banking customer approaching or at the at least one banking transaction terminal.)
With respect to claim 15, the combination of Block and Reuveni discloses the automated queuing system of Claim 1, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to receive an indication of an arrival of the customer and capture the one or more images based in response to the indication of the arrival of the customer. (col. 30:45-49: Block discloses a banking customer may be tracked by sensors and software to detect biometric data such as features of the eye or facial features as the banking customer arrives and moves within the banking facility.)


With respect to claim 27, Block discloses a system (Fig. 1, col. 75: discloses a services cloud.) comprising: 
a plurality of service provider computing devices located in at least two different service provider facilities (Fig. 1, col. 62:27-52, col. 75: discloses the service provider and the customer may be located in different cities. The computers of the services cloud may operate to have a plurality of remote tellers available on standby to which associated terminals messages and communications from automated banking machines can be routed.), wherein the service provider facilities offer a plurality of services col. 23:37-38: discloses performing two types of transactions.); 
at least one customer input device (Fig. 1, col. 62:27-52: discloses the customer can use a self-service transaction machine, i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.) configured to display the plurality of 
at least one customer communication device located in the first service provider facility (Figs. 1 &19: discloses customer stations 282, 284, 286, 288), wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility (Figs. 1 & 19: discloses customer stations remotely located from service provider station…the service provider may be physically located in a foreign country relative to the customers.); and 
a server (col. 67:8-25: discloses one or more servers) comprising a processing circuitry coupled to a memory and configured to execute computer-readable instructions stored in the memory, 
wherein the computer-readable instructions, when executed, cause the processing circuitry to: 
receive availability information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.), wherein the availability information comprises an indication as to whether each service provider is idle or busy (col. 75:5-67: discloses the services cloud may operate to place a consumer on “hold” in a queue for a next available service provider when all of the service providers are busy.); 

receive an indication as to whether the one or more selected services may be provided via a remote service provider (col. 61-62:60-14: discloses the customer may push a help button so the customer may have a live or virtual teller assist them in any desired banking transaction.); 
determine at least one virtual queue that the customer should be assigned to based at least in part on the availability information associated with the plurality of service providers, the one or more services selected by the customer (cols. 32:28-42, col. 75:5-67: discloses the input received from the banking customer is analyzed to determine which resources for the requested transaction and which of the needed resources are then currently available. The banking customer may be placed in a virtual queue for a teller station.), and the indication as to whether the one or more selected services may be provided via a remote service provider (col. 61-62:60-14: discloses the help button initiated by the customer.); 
assign the customer a position in the at least one virtual queue (col. 7:58-67: discloses a position may be reserved for a banking customer and may include the name of the banking customer and col 23:56-57: discloses the banking customer may be placed in a virtual queue for a teller station.); 
track a current location of the customer within the service environment using at least one of a camera and the customer input device (cols. 8-9:64-4: discloses tracking 
in response to the customer nearing the front of the virtual queue (col. 23:43-50: discloses the task queuing manager software may be operative in real time to look at the availability of the two banking resources required.  If it is discovered that the currency exchange terminal is not being used at the time, but all the teller stations were currently busy the customer would be directed to the currency exchange terminal to perform that banking transaction first): 
notify the customer to move toward an assigned location from the current location (col. 7:58-67: discloses the banking customer may be presented with a map or floor plan of the bank and an indication of how to proceed from the first location to the second location.), wherein if the assigned customer service provider is located in the second service provider facility (col. 62:32-33: discloses the service provider and the customer may be located in different cities.), the assigned location is a customer communication device located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility (col. 24:14-64: discloses directions are presented to the banking customer on resources which include devices connected in the banking network. col. 62:27-33: discloses instead of the service provider being a bank teller who is located in the same bank as 
transmit information regarding the selected service (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates customer # 1 is interested in opening a checking account.) and the current location of the customer within the service environment to one of the service provider computing devices. (col. 20:31-36: discloses causing a message to be sent to the resource to advise the bank employee to switch to another resource location within the facility to assure transactions for customers are accomplished promptly. cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates the customer was told to go to the waiting area.)
Block does not explicitly disclose the following limitation.
However, Reuveni which is pertinent art to Block is related to queue management systems (abstract, ¶ 0001-0002, 0017)
calculate estimated wait time for service in the at least one virtual queue based on the assigned position of the customer (¶ 0046-0048: discloses the number of service consumers waiting to be served, the average or expected wait time may be computed by the queueing system. A queue status related to consumers of a service waiting includes an estimated wait time.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Block, to include the ability to calculate estimated wait time for service in the at least one virtual queue based on the assigned position of the customer, as disclosed by Reuveni, to achieve 

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612) in further view of Guerry (2015/0363875)

With respect to claim 5, the combination of Block and Reuveni does not explicitly disclose the automated queuing system of Claim 3, 
However, Guerry which is pertinent in art to the claimed invention is related to filtering and analyzing data for a customer of an institution in order to identify relevant transactions and products associated with them and selecting customers with the highest likelihood of obtaining a target product from the institution. (¶ 0006)
wherein the computer-readable instructions are further configured to cause the processing circuitry to determine whether the customer is likely to purchase additional products based upon recent transactions (¶ 0040: discloses generating a list of existing customers that are likely to be interested in consolidating their banking.) and generate an alert when the customer is determined to be likely to purchase additional products based upon recent transactions. (¶ 0044-0045: discloses the output may be imported into a system belonging to the financial institution and then displayed to the user.  In this 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Block and Reuveni, to include to features of wherein the computer-readable instructions are further configured to cause the processing circuitry to determine whether the customer is likely to purchase additional products based upon recent transactions and generate an alert when the customer is determined to be likely to purchase additional products based upon recent transactions, as disclosed by Guerry to achieve the claimed invention.  As disclosed by Guerry, the motivation for the combination would have been to offer the customer a product with more competitive terms while interacting with an employee such that the customer would be financially better off to obtain the product from the current institution. (¶ 0002-0005)


5.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612) in further view of Lee (2015/0310261).

With respect to claims 7 & 10, the combination of Block and Reuveni does not explicitly disclose the automated queuing system of Claim 1, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to:
However, Lee is related to analyzing various features detected in a face detected in an image. (abstract)
detect a location/area of the face of the customer in the at least one image (¶ 0034, 0038: discloses the face analyzer may analyze the input to determine a location of a face in the image.); and 
capture the at least one image based on the location of the face (¶ 0035: discloses facial feature detector accepts an image and face identifiers of any faces detected in the image.)
As shown in the Block reference [col. 73:1-21] teaches image data from the camera may be compared to determine if it corresponds to the indicated customer. Additionally, the Lee reference [abstract, 0033-0034] teaches a method of detecting various features in recognized faces by detecting one or more faces within an image.  Accordingly, the prior art references suggest it was known in the state of the art to use facial recognition techniques to determine a location of a face in an image for a user to sufficiently identify the particular user or customer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the facial recognition techniques of the Block reference, to include the features of detect a location of the face of the customer in the at least one image and capture the at least one image based on the location of the face, as disclosed by Lee to achieve the claimed invention.  As disclosed by Lee, the motivation for the combination would have been to provide the ability to detect a similar face in other images for the benefit of uniquely identifying a corresponding face in an image. (abstract, ¶ 0034) 

With respect to claim 8, the combination of Block, Reuveni, and Lee discloses the automated queuing system of Claim 7, 
wherein the computer-readable instructions are further configured to cause the processing circuitry to display a repositioning prompt on the customer input device (col. 22:4-54: Block discloses if the banking customer is not recognized and not verified, he may be prompted to provide inputs and col. 72:20-67: Block discloses prompting the customer to present their driver’s license to be scanned.), in response to determining that the face of the customer is not within an acceptable face location. (col. 72:20-67 & col. 73:1-21: Block discloses facial features may be compared to data derived from images included on the driver’s license to determine if the image data on the driver’s license corresponds to the face of the user at the machine.)

With respect to claim 9, the combination of Block and Reuveni does not explicitly disclose the automated queuing system of Claim 7, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 
However, Lee discloses:
identify a plurality of faces in the at least one image (¶ 0035-0036: discloses multiple face identifiers are accepted as input.); and 
display a prompt indicating identification of multiple faces on the customer's user interface. (¶ 0035-0036: discloses providing output in the form of face information for each face detected.  Such face information may include for each face detected a face identifier of a face.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the facial recognition techniques of the Block reference, to include the facial analysis techniques, as disclosed by Lee to achieve the claimed invention.  As disclosed by Lee, the motivation for the combination would have been for the benefit of allowing a user to compare faces that belong to the same person, closely related persons, or similar looking persons as suggested by the prior art. (¶ 0035-0036) 

6.	Claims 17-19 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612) in view of Petrovykh (2003/0037113) in further view of Pradeep (2016/0078528).

With respect to claims 17, Block discloses 
a system (Fig. 1, col. 75: discloses a services cloud.) comprising: 
a camera (col. 32-65: discloses the banking customer may be tracked with cameras and image recognition software.); 

at least one customer input device (Fig. 1, col. 62:27-52: discloses the customer can use a self-service transaction machine, i.e., customer terminal, customer station, automated banking machine, etc. inside of a bank.), wherein the customer input device is configured to receive a customer service request from a customer (Fig. 3, col. 32: discloses an input is received from the banking customer about the types of transactions the banking customer wants to perform at the banking facility.); 
at least one customer communication device located in the first service provider facility (Figs. 1 &19: discloses customer stations 282, 284, 286, 288),
wherein the customer communication device is configured to facilitate communication between a service provider located in a second service provider facility and the customer located in the first service provider facility (Figs. 1 & 19: discloses customer stations remotely located from service provider station…the service provider may be physically located in a foreign country relative to the customers.); and 
a server (col. 67:8-25: discloses one or more servers) comprising a processing circuitry coupled to a memory and configured to execute computer-readable instructions 
receive availability information for a plurality of service providers from the plurality of service provider computing devices (col. 75:5-67: discloses the services cloud may operate to check the status of different service provider workstations to determine which ones are currently available to receive a transaction and to route the necessary data to.), wherein the availability information additionally comprises profile information for each service provider (cols. 74-75:63-4: discloses some transaction types may be handled by service providers who are capable of dealing with a wide variety of financial transactions while other transaction types will be routed to persons who are specialists.  The services cloud may operate to route messages to work stations of service providers based on stored data which indicates the authority or capabilities of the workstation and/or the person currently signed on as the operator.) and 
wherein the profile information is selected from the group consisting of service provider skills (cols. 74-75:63-4: discloses stored data indicates capabilities of the person currently signed on as the operator), experience level (cols. 74-75:63-4: discloses stored data indicates the authority of the person currently signed on as the operator), language proficiencies (cols. 74-75:63-4: discloses stored data indicates capabilities of the person currently signed on as the operator) and time in position (cols. 74-75:63-4: discloses stored data indicates the authority of the person currently signed on as the operator)
generate at least a first virtual queue (col. 23: 56-67 and col. 75:5-67: discloses the customer may be placed in a virtual queue for a teller station.), 

receive a selection of one or more desired services from the customer input device (col. 32:28-35: discloses an input may be received from a banking customer that has entered the bank. The input may include the types of transactions the banking customer wants to perform.); 
display estimated wait times for service in the first facility (cols. 75-76:65-1: discloses indicating to the customer the expected wait time that they will incur until they will be in contact with a human service provider) 
receive a selection as to whether the service is desired to be provided by a service provider in the first facility (col. 61:15-22: discloses the customer provides input that request assistance and the bank’s customer communication network place the customer in contact with an available bank employee who is located in the bank.) or may be provided via virtual remote service (cols. 61-62:60-52: discloses as an alternative the customer can opt to have a live or virtual teller assist them in any desired kind of banking transaction.  The teller may be located at a remote location and may be able to handle several different land based terminal locations.); 

assign the customer at least one virtual queue position in the first virtual queue and at least one customer service provider (col. 7:58-67: discloses a position may be reserved for a banking customer and may include the name of the banking customer. col 23:56-57: discloses the banking customer may be placed in a virtual queue for a teller station.);
track a location of the customer within the service environment using the one or more images (cols. 8-9:64-4: discloses tracking the bank customer within the bank using data corresponding to images captured from the cameras and image tracking software running on a computer. col. 20:9-38: discloses the banking facility may contain cameras for capturing images.  The data corresponding to which images can be used for recognizing customers and tracking customers within a banking facility.); 
in response to the customer reaching the front of the first virtual queue (col. 23:43-50: discloses the task queuing manager software may be operative in real time to 
notify the customer of the assignment (col. 7:58-67: discloses the banking customer may be presented with a map or floor plan of the bank and an indication of how to proceed from the first location to the second location.), wherein if the assigned customer service provider is located in the second service provider facility (col. 62:27-33: discloses instead of the service provider being a bank teller who is located in the same bank as the customer, the service provider is remotely located from the customer.  For example, the service provider and the customer may be located in different cities.), 
the customer is assigned to a customer communication device located in the first service provider facility for service of the request by a customer service provider located in the second service provider facility (col. 24:14-64: discloses generating outputs that include directions that are presented to the banking customer on resources which include devices connected in the banking network. The directions include transaction stations. Col. 62:27-39: discloses the service provider is remotely located from the customer such that they may be located in different cities.  The customer can use a customer terminal, customer station, ATM, etc., to communicate with the service providers workstation.); and 
transmit information regarding the selected service (cols. 28-29:50-20: discloses outputs to a selected banking employee’s terminal includes visual information which indicates customer # 1 is interested in opening a checking account.), the location of the 
Block does not explicitly disclose the following limitations.
However, Reuveni which is pertinent art to Block is related to queue management systems (abstract, ¶ 0001-0002, 0017)
generate at least  a second virtual queue (¶ 0039, 0047: discloses the site or system may support multiple queues and multiples services.), the second virtual queue are related to two different types of services that are offered (¶ 0039, 0047: discloses multiple queues and multiple services, i.e., product sales, product repair, etc), and wherein the number of queues created correlates to the plurality of services offered (¶ 0039, 0047: discloses multiple queues may be used, i.e., one queue per doctor.); 
receive an indication of service completion from a service provider device (¶ 0053: discloses a service provider may use service provider terminal to interact with the queuing system to remove the customer from the relevant queue.); and 
advance the first virtual queue based on the indication of service completion. (¶ 0047: discloses as users are served by service providers who operate service provider terminals users advance in the queue)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the well-known steps of generating at least a second virtual queue, wherein the second virtual queue are related to two different types of services that are offered, wherein the number of queues created correlates to the plurality of services offered, receive an indication of service completion from a service provider device, and advance the first virtual queue based on the indication of service completion to the modified system of Block for the purpose of managing or controlling the queues and how resources would be allocated to the number of users. (¶ 0031, 0047)
The combination of Block and Reuveni do not explicitly disclose the following limitations.
However, Petrovykh which is pertinent in art to the combination of Block and Reuveni is related to a software application for recommending workforce resources in a communication environment. (abstract)
collect service provider historical data for the plurality of service providers (¶ 0216, 0224: discloses accessing statistical information resulting from actual tracking of the queue and routing interactions over a particular time period), wherein the historical data comprises efficiency (¶ 0216-0218, 0224: discloses statistical information resulting from actual tracking of the queue and routing interactions over a particular time period.), upsell success, or customer service rating and 
generate a historical data report for at least one service provider of the plurality of service providers (¶ 0216-0218, 0224: discloses a message is formulated within server containing resource re-allocation recommendations and the message is sent); 
transmit the historical data report to at least the first facility (¶ 0020, 0022, 0029, 0216, 0218, 0224: discloses sending the recommendation to a target entity.  The target entity may be a supervising agent responsible for workforce allocation or an automated system and the recommendation is a direct order to that system.); 
As taught by Petrovykh in at least ¶ 0020, 0022, reporting between communication-center entities can change the way queue information is monitored as well as the way information in the queue is processed with regard to notification of other human and machine entities involved with respect planning. As such, recommending workforce resource allocation to a communication center queue was known in the prior art.   

The combination of Block, Reuveni, and Petrovykh does not explicitly disclose the following limitation.
However, Pradeep which is pertinent in art to the combination of Block, Reuveni, and Petrovykh is related to providing transaction assistance. (¶ 0007-0008)
display estimated wait times for virtual remote service via a second facility (¶ 0022: discloses the customer assist agent interface indicates that there is presently a wait or delay for a local teller but there is no wait or delay for a remote teller.  The customer assist agent/interface communicates this message by rendering a screen on a display having one or selectable options that the customer can make such as “I want to 
As taught by Pradeep in at least ¶ 0020-0022, the use of a customer interface to present wait times or delays for local and remote tellers. As taught in Block in at least cols. 75-76:65-1, indicating to the customer the expected wait time that they will incur until they will be in contact with a human service provider. Thus, both references show displaying wait times for local and remote tellers was known in the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the modified Block, Reuveni, and Petrovykh, the feature of display estimated wait times for virtual remote service via a second facility, as disclosed by Pradeep to achieve the claimed invention.  As disclosed by Pradeep, the motivation for the combination would have been to provide a customer a preferred method of teller assistance for the benefit of maintaining a control of how to proceed and provide a feeling of customer satisfaction that a customer’s needs are being addressed. (¶ 0028)

With respect to claim 18, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 17, wherein the computer-readable instructions are further configured to cause the processing circuitry to:
identify the customer by comparing the at least one image including an image of the face of the customer to images included a customer database (col. 73:1-21: Block discloses the image data from the camera may be compared to data stored in one or 
retrieve customer data in response to determining identity of the customer (cols. 21-22:52-3 & col. 73:1-21: Block discloses the banking customer may be identified by sensing biometric data from a biometric input device such as iris scanner, retina scan. After a banking customer identity has been determined the terminal my operate to retrieve the banking customer account information); and 
transmit the customer data to the service provider computing device along with the customer's selected service (cols. 28-29:50-20: Block discloses outputs to a selected banking employee’s terminal includes visual information which indicates customer # 1 is interested in opening a checking account.) and the at least one image including the image of the face of the customer. (cols. 28-29:50-20: Block discloses outputs to a selected banking employee’s terminal includes visual information which indicates the banking customer looks like this “shows their picture”.  With the information a bank employee may go to the waiting area to greet a customer in a personal manner.)

With respect to claim 19, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 18, wherein the computer-readable instructions are further configured to cause the processing circuitry to: 

transmit the customer data to the service provider computing device in response to receiving the verification of the identity of the customer. (col. 22:4-54: Block discloses the image is sent to a terminal of a banking employee to allow the banking employee to offer a more personal welcome greeting to the banking customer.)

With respect to claim 25, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 17, 
wherein the historical data report (¶ 0218: Petrovykh discloses a message is formulated within the server for resource re-allocation recommendation) indicates efficiency of each service provider with particular service requests (¶ 0218: Petrovykh discloses more resources need to be diverted from group 2 in this case to group 1 to best handle the current load of the queue.), profitability of each service provider, timeframes which are the busiest or most productive, or productivity by facility.

7.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612) in view of Petrovykh (2003/0037113) in view of Pradeep (2016/0078528) in further view of Guerry (2015/0363875).

With respect to claim 20, the combination of Block, Reuveni, Petrovykh, and Pradeep does not explicitly disclose the system of Claim 18, 
However, Guerry discloses:
wherein the computer-readable instructions are further configured to cause the processing circuitry to determine whether the customer is likely to purchase additional products based upon recent transactions (¶ 0040: discloses generating a list of existing customers that are likely to be interested in consolidating their banking.) and  generate an alert when the customer is determined to be likely to purchase additional products based upon recent transactions. (¶ 0044-0045: discloses the output may be imported into a system belonging to the financial institution and then displayed to the user.  In this manner, the output may prompt employees of the institution to offer a customer information about a product when the employee is interacting with the customer)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Block, Reuveni, Petrovykh, and Pradeep, to include to features of wherein the computer-readable instructions are further configured to cause the processing circuitry to determine whether the customer is likely to purchase additional products based upon recent transactions and generate an alert when the customer is determined to be likely to purchase additional products based upon recent transactions, as disclosed by Guerry to achieve the claimed invention.  As disclosed by Guerry, the motivation for the combination would have been to offer the customer a product with more competitive terms while interacting with an employee such that the customer would be financially better off to obtain the product from the current institution. (¶ 0002-0005)

8.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (9,355,530) in view of Reuveni (2010/0250612) in view of Petrovykh (2003/0037113) in view of Pradeep (2016/0078528) in view of Guerry (2015/0363875) in further view of Conway (2014/0355749).

With respect to claim 24, the combination of Block, Reuveni, Petrovykh, and Pradeep discloses the system of Claim 17, 
wherein historical data (¶ 0026: Petrovykh discloses historical database)
The combination of Block, Reuveni, Petrovykh, and Pradeep does not explicitly disclose the following limitations.	However, Conway which is pertinent in art to the claimed invention is related to optimizing routing recommendations based on retrieved agent availability. (¶ 0002)
the number of customers each service provider serves per time period (¶ 0052: discloses agent proficiency includes speed, i.e., average customer service time for agent is minutes/contact, % of customers serviced by agent within minutes, efficiency, i.e., % of customers serviced by agent one and done) or the number/value of sales made by each employee (¶ 0052: discloses cross-sell ability, i.e., % of customers serviced by agent result in additional revenue due to cross-selling)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Block, Reuveni, Petrovykh, and Pradeep, to include the historical data of Conway to achieve 

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 103

Applicant further argues “Claim 3 also requires that "the computer-readable instructions are further configured to cause the processing circuitry to . .. display a prompt, requesting verification of the identity of the customer, on a customer input device." In attempt to show this limitation is taught, the Office Action points to column 22, lines 4-54 of Block and argues that it "discloses if the banking customer is not recognized and not verified, he may be prompted to provide inputs." However, this merely presents a prompt as an alternative to image recognition, and the claim requires that the prompt is presented as an additional verification of the image recognition. This is evident because Claim 3 depends upon Claim 2, which requires the limitation "identify the customer by comparing the at least one image . . .." As such, Claim 3 is allowable over the cited art.”  The Examiner respectfully disagrees.
	The Block reference teaches in at least col. 22:4-54 if the banking customer is not recognized and not verified, he may be prompted to provide inputs. The Applicant’s 

Applicant further argues “Claim 7 requires that "the computer-readable instructions are further configured to cause the processing circuitry to . .. capture the at least one image based on the location of the face." In attempt to show that this limitation is satisfied, the Office Action cites to Lee at ¶ [0035] and states that it "discloses facial feature detector accepts an image and face identifiers of any faces detected in the image." However, neither the cited portion nor the explanation in the Office Action explain how an image is captured based on the location of a face within the image. The cited portion of Lee merely discusses a facial feature detector without more. As such, Claim 7 is allowable over the cited art.”  The Examiner respectfully disagrees.
	The Lee reference teaches in at least ¶ 0032, 0034-0035 providing output in the form of a set of facial feature descriptors that describe facial features detected in a face corresponding to a face identifier. The reason to look to the Lee reference is because 

Applicant further argues “Claim 8 requires that "the computer-readable instructions are further configured to cause the processing circuitry to display a repositioning prompt on the customer input device, in response to determining that the face of the customer is not within an acceptable face location." The Office Action points to various portions of Block in attempt to show that this limitation was disclosed. Office Action at (citing Block at col. 22, lines 4-54; col. 72, line 20 through col. 73, line 21). The Office Action also states that "if the banking customer is not recognized and not verified, he may be prompted to provide inputs." However, neither the cited portions of Block nor the explanation within the Office Action demonstrate that a repositioning prompt is ever presented in Block. Instead, Block only discusses permitting users to manually input information if image capture fails. As such, Claim 8 is allowable over the cited art.”  The Examiner respectfully disagrees.
	The Block reference teaches in at least col. 22:4-54 if a banking customer is not recognized and not verified, he may be prompted to provide inputs and col. 72:20-67 teaches prompting the customer to present their driver’s license to be scanned.  Further, col. 74:6-13 teaches if the facial recognition software produced a level of correspondence between captured data and the driver’s license image is below the threshold considered to be acceptable the terminal may be used to capture additional 

Applicant further argues “Claim 11 requires that "the computer-readable instructions are further configured to cause the processing circuitry to: detect a predetermined customer gesture; and receive the at least one image based on detecting the predetermined customer gesture." This limitation is not disclosed in the cited portions of Block. The Office Action cites to column 89, lines 39-50 of Block and asserts that it "discloses gesture recognition software that [may] interpret human gestures." However, the cited portions of Block do not disclose receiving "at least one image based on detecting the predetermined customer gesture." Block only discusses recognition of the gestures without more. As such, Claim 11 is allowable over the cited art.”  The Examiner respectfully disagrees.
	The Block reference teaches in col. 89:39-50 using gesture recognition software that may interpret human gestures and a camera may be used to capture images of banking customer approaching or at the least one banking transaction terminal.  Col. 45 further teaches the banking system may be operative responsive to image data captured through one or more cameras to recognize the face, image, jewelry, responses and actions of a banking customer during visits to a banking facility.  The current mood of the banking customer may be performed by analyzing the customer’s actions, motions, body language, facial expression or other detectable parameters. As 

Applicant further argues “Claim 25 not disclosed in cited portions of Petrovykh. Claim 25 requires that "the historical data report indicates efficiency of each service provider with particular service requests, profitability of each service provider, timeframes which are the busiest or most productive, or productivity by facility." In attempt to show that the limitation was obvious, the Office Action cites to ¶ [0218] of Petrovykh and asserts that it discloses a historical data report indicating the efficiency of each service provider with particular service requests. To support this, the Office Action states that "Petrovykh discloses more resources need to be diverted from group 2 in this case to group 1 to best handle the current load of the queue." However, these portions of Petrovykh merely discuss load balancing without any indication that information about the efficiency of each service provider with a particular service request is ever considered. For example, the system in Petrovykh may simply determine the estimated wait times based on the number of customers in line without ever considering the type of service request that the customers have and without considering the efficiency of the workers with the specific types of service requests. As such, Claim 25 is allowable over the cited art.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Petrovykh reference teaches in ¶ 0218 a message which represents the historical data report is formulated within containing the resource re-allocation recommendations. Further, the 

Applicant further argues “Claim 1 requires "at least one customer input device, wherein the customer input device is configured to prompt a customer to select from a plurality of services offered and to receive a customer service request from the customer . . . ." To meet these limitations, the Office Action cites to different embodiments of Block without explaining how or why it would be obvious to combine or modify the embodiments. For the limitation "at least one customer input device, wherein the customer input device is configured to prompt a customer to select from a plurality of services offered," the Office Action cites to column 34, lines 28-39 of Block and states that this "discloses the banking customer may select from a menu to 'deposit checks."' However, the cited portion reveals that this task is done on a mobile device rather than a self-service welcome terminal. For the other limitations, the Office Action points to portions of Block (Figs. 1, 3; col. 62, lines 27-52; col. 32) that describes features of the self-service welcome terminal and tasks performed by the self-service welcome terminal. See also Block at col. 15, lines 26-28 (stating that Fig. 3 is a schematic diagram of methods performed using a welcome terminal). As such, Applicant respectfully contends that Claim 1 is patentable over the asserted references.”  The Examiner respectfully disagrees.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT

Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629